Exhibit 10.1

 

SECOND AMENDMENT to Senior SECURED Revolving Credit Agreement & LIMITED CONSENT

 

This SECOND AMENDMENT to Senior SECURED Revolving Credit Agreement & LIMITED
CONSENT, dated as of April 30, 2020 (this “Agreement”), is made by and among
BATTALION OIL CORPORATION (f/k/a HALCÓN RESOURCES CORPORATION), a corporation
duly formed and existing under the laws of the State of Delaware (the
“Borrower”), each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Loan Parties”), each of the undersigned Lenders party to
the Credit Agreement referenced below, and BANK OF MONTREAL, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”). Capitalized terms used herein but not
defined herein shall have the meanings ascribed to them in the Credit Agreement.
Unless otherwise indicated, all section references in this Agreement refer to
the applicable section of the Credit Agreement.

 

PRELIMINARY STATEMENTS

 

A.     Reference is made to that certain Senior Secured Revolving Credit
Agreement dated as of October 8, 2019 (as amended by that certain First
Amendment to Senior Secured Revolving Credit Agreement, dated as of November 21,
2019 by and among the Borrower, the Guarantors party thereto, the Administrative
Agent and the Lenders party thereto; and as the same may be further amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”) by and among the Borrower, each of the
Lenders party thereto and the Administrative Agent.

 

B.      The Borrower, the Administrative Agent and the Lenders party hereto have
agreed to modify certain provisions of the Credit Agreement, including to reduce
the Borrowing Base and to consent to certain transactions, as set forth herein.

 

C.      In consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

Section 1.              Amendments to the Credit Agreement.

 

(a)            Amendments to Section 1.02. Section 1.02 is hereby amended by:

 

(i)                 Amending and restating the following defined term to read in
its entirety as follows:

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Commitment Fee Rate, as the case may be, the rate per
annum set forth in the Borrowing Base Utilization Percentage grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Level Borrowing Base Utilization Percentage Eurodollar Loans ABR Loans
Commitment Fee Rate 1 > 90% 3.50 % 2.50% 0.50% 2 > 75% < 90% 3.25% 2.25% 0.50% 3
> 50% < 75% 3.00% 2.00% 0.50% 4 > 25% < 50% 2.75% 1.75% 0.50% 5 < 25% 2.50%
1.50% 0.50%

 



 

 

 

Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the “Applicable Margin” and “Commitment Fee
Rate” mean the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.

 

(ii)                Adding the following defined terms in appropriate
alphabetical order to read in their entirety as follows:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include, SOFR, Compounded SOFR or Term SOFR) that has been selected
by the Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

 



2

 

 

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

 

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; or

 

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.03(b) and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03(b).

 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations, as amended from time to time.

 

“CARES Payroll Costs” means “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).

 

“CARES Forgivable Uses” means uses of proceeds of an SBA PPP Loan that are
eligible for forgiveness under Section 1106 of the CARES Act.

 



3

 

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with: (a) the rate, or methodology for
this rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; provided that: (b) if, and to
the extent that, the Administrative Agent determines that Compounded SOFR cannot
be determined in accordance with clause (a) above, then the rate, or methodology
for this rate, and conventions for this rate that the Administrative Agent
determines are substantially consistent with at least five currently outstanding
dollar-denominated syndicated credit facilities at such time (as a result of
amendment or as originally executed) that are publicly available for review.

 

“Consolidated Cash Balance” means the aggregate amount of (a) cash, (b) Cash
Equivalents and (c) any other marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, held or owned by (either directly or indirectly), credited to the
account of or that would otherwise be required to be reflected as an asset on
the balance sheet of, the Borrower or any Restricted Subsidiary; provided that
the Consolidated Cash Balance shall exclude (i) any cash or Cash Equivalents for
which the Borrower or any Restricted Subsidiary have, in the ordinary course of
business, issued checks or initiated wires or ACH transfers in order to utilize
such cash or Cash Equivalents, (ii) any cash or Cash Equivalents set aside to
pay royalty obligations, working interest obligations including operating and
capital expenses, production payments, suspense payments and severance taxes of
the Borrower or any Restricted Subsidiary then due and owing to third parties
and for which the Borrower or such Restricted Subsidiary has issued checks or
has initiated wires or ACH transfers (or will issue checks or initiate wires or
ACH transfers within three (3) Business Days in order to make such payments);
(iii) any cash or Cash Equivalents set aside to pay payroll, payroll taxes,
other taxes, employee wage and benefit payments and trust and fiduciary
obligations of the Borrower or any Restricted Subsidiary then due and owing and
for which the Borrower or such Restricted Subsidiary has issued checks or has
initiated wires or ACH transfers (or will issue checks or initiate wires or ACH
transfers within three (3) Business Days in order to make such payments);
(iv) while and to the extent refundable, any cash or Cash Equivalents of the
Borrower or any Restricted Subsidiary constituting purchase price deposits held
in escrow pursuant to a binding and enforceable purchase and sale agreement
permitted hereunder with a third party containing customary provisions regarding
the payment and refunding of such deposits; (v) restricted cash or Cash
Equivalents of the Borrower or any Restricted Subsidiary associated with
plugging and abandonment liabilities and other similar obligations imposed by a
Governmental Requirement and arising in connection with acquisitions and
divestitures of Oil and Gas Properties permitted hereunder; and (vi) any
refundable deposits held by unaffiliated third parties made in connection with
transactions in the ordinary course of business.

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

“Early Opt-in Election” means the occurrence of:

 

(a) (i)   a determination by the Administrative Agent or (ii) a notification by
the Majority Lenders to the Administrative Agent (with a copy to the Borrower)
that the Majority Lenders have determined that syndicated credit facilities
denominated in dollars being executed at such time, or that include language
similar to that contained in Section 3.03(b), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBO Rate, and

 



4

 

 

(b) (i)      the election by the Administrative Agent or (ii) the election by
the Majority Lenders to declare that an Early Opt-in Election with respect to
such rate has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Majority Lenders of written notice of such election to the Administrative
Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or any successor
thereto.

 

“SBA” means the U.S. Small Business Administration.

 

“SBA PPP Loan” means a loan incurred by the Borrower or a Restricted Subsidiary
under 15 U.S.C. 636(a)(36) (as added to the Small Business Act by Section 1102
of the CARES Act).

 

“SBA PPP Loan Date” means the date on which the Borrower or a Restricted
Subsidiary receives the proceeds of the SBA PPP Loan.

 

“Second Amendment Effective Date” means April 30, 2020.

 

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark, (or
a successor administrator) on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

(b)           Amendment to Section 1.06. Section 1.06 is hereby amended and
restated to read in its entirety as follows:

 

Section 1.06 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”, “LIBO Screen Rate” or “Adjusted LIBO Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any Benchmark Replacement) or the
effect of any of the foregoing, or of any Benchmark Replacement Conforming
Changes.

 

(c)            Amendments to Section 3.03(b). Section 3.03(b) is hereby amended
and restated to read in its entirety as follows:

 



5

 

 

(b)(i)        Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Majority Lenders;
provided that, with respect to any proposed amendment containing a SOFR-Based
Rate, the Majority Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Majority Lenders have delivered to the Administrative Agent written notice
that such Majority Lenders accept such amendment. No replacement of the LIBO
Rate with a Benchmark Replacement pursuant to this Section 3.03(b) will occur
prior to the Benchmark Transition Start Date.

 

(ii)            In connection with the implementation of a Benchmark
Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(iii)           The Administrative Agent will promptly notify the Borrower and
the Lenders of (A) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.03(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.03(b).

 

(iv)          Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
Eurodollar Borrowing of, conversion to or continuation of Eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of the Alternate Base Rate based
upon the Adjusted LIBO Rate will not be used in any determination of the
Alternate Base Rate.

 

(d)           Amendments to Section 3.04. Section 3.04 is hereby amended as
follows:

 

(i)                 Section 3.04(c)(v) is relettered to Section 3.04(c)(vi).

 

(ii)               Section 3.04(c)(vi) is relettered to Section 3.04(c)(vii).

 

(iii)             A new Section 3.04(c)(v) is added to read in its entirety as
follows:

 

(v)           Application in Connection with Consolidated Cash Balance. If, at
the close of business on Wednesday of any calendar week (of if such day is not a
Business Day, then the immediately succeeding Business Day), the Consolidated
Cash Balance exceeds $10,000,000, then the Borrower shall, within two Business
Days, (A) prepay the Borrowings in an aggregate principal amount equal to such
excess, and (B) if any excess remains after prepaying all such Borrowings, but
there remains uncollateralized LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount up to such remaining uncollateralized LC
Exposure to be held as cash collateral as provided in Section 2.09(j).

 



6

 

 

(e)            Amendments to Section 6.02. Section 6.02 is hereby amended as
follows:

 

(i)                 Section 6.02(c) is relettered to Section 6.02(d).

 

(ii)                A new Section 6.02(c) is added to read in its entirety as
follows:

 

(c)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, the Consolidated Cash Balance does not exceed
$10,000,000.

 

(iii)                The phrase “Section 6.02(a) and Section 6.02(b)” in the
last sentence at the end of such Section 6.02 is replaced with the phrase
“Section 6.02(a), Section 6.02(b) and Section 6.02(c)”.

 

(f)            Addition of Section 8.21. A new Section 8.21 is hereby added to
read in its entirety as follows:

 

Section 8.21                SBA PPP Loans.

 

(a)            The Borrower will, and will cause each Restricted Subsidiary to,
(i) use all of the proceeds of the SBA PPP Loan exclusively for CARES Forgivable
Uses in the manner required under the CARES Act to obtain forgiveness of the
largest possible amount of the SBA PPP Loan, which as of the Second Amendment
Effective Date requires that the Borrower use not less than 75% of the SBA PPP
Loan proceeds for CARES Payroll Costs and (ii) use reasonable efforts to conduct
its business in a manner that maximizes the amount of the SBA PPP Loan that is
forgiven; provided that, the Borrower or a Restricted Subsidiary may undertake
cost savings, operating expense reductions or other measures that may reduce or
eliminate the amount of the SBA PPP Loan that is forgiven if the Borrower
determines, in good faith, that such actions are reasonably necessary to the
conduct of its business and in connection therewith, a Responsible Officer of
the Borrower provides prompt written notice to the Administrative Agent of such
actions and their expected impact on the forgiveness of the SBA PPP Loan.

 

(b)           The Borrower will, and will cause each Restricted Subsidiary to,
(i) maintain all records required to be submitted in connection with the
forgiveness of the SBA PPP Loan, (ii) subject to the proviso in Section
8.21(b)(ii), apply for forgiveness of the SBA PPP Loan in accordance with
regulations implementing Section 1106 of the CARES Act within thirty (30) days
after the last day of the eight week period immediately following the SBA PPP
Loan Date and (iii) provide the Administrative Agent with a copy of its
application for forgiveness and all supporting documentation required by the SBA
or the SBA PPP Loan lender in connection with the forgiveness of the SBA PPP
Loan.

 

(g)           Amendment to Section 10.01(d). Section 10.01(d) is hereby amended
and restated to read in its entirety as follows:

 



7

 

 

(d)           The Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.02(a),
Section 8.03 (with respect to Borrower’s or any Restricted Subsidiary’s
existence only), Section 8.16, Section 8.21 or in Article IX.

 

(h)           Amendment to Section 12.02(c). Section 12.02(c) is hereby amended
and restated to read in its entirety as follows:

 

(c)            Notwithstanding anything to the contrary contained in the Loan
Documents, (A) in the case of clauses (i) through (iv), the Administrative Agent
and the Borrower or (B) in the case of clause (v), the Administrative Agent, in
each case may amend, modify or supplement any Loan Document without the consent
of any Lender in order to (i) correct, amend, cure or resolve any minor
ambiguity, omission, defect, typographical error, inconsistency or other
manifest error therein, (ii) add a guarantor or collateral or otherwise enhance
the rights and benefits of the Lenders, (iii) make minor administrative or
operational changes not adverse to any Lender, (iv) adhere to any local
Governmental Requirement on advice of local counsel or (v) implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 3.03(b) in accordance with the terms
of Section 3.03(b).

 

Section 2.             Borrowing Base Redetermination. The Borrower and the
Required Lenders agree that, as of April 30, 2020, the amount of the Borrowing
Base shall be $200,000,000 and such amount shall thereafter reduce on the dates
and in the amount set forth as follows:

 

BORROWING BASE REDUCTION SCHEDULE

 

Date Borrowing Base September 1, 2020 $195,000,000 October 1, 2020 $190,000,000
November 1, 2020 $185,000,000

 

Notwithstanding the foregoing, the Borrowing Base may be subject to adjustments
pursuant to the Credit Agreement from time to time, including pursuant to the
Borrowing Base Adjustment Provisions. The redetermination of the Borrowing Base
set forth in this Section 2 is the May 1, 2020 Scheduled Redetermination. The
Borrower, the Administrative Agent and the Required Lenders agree if a Borrowing
Base Deficiency exists for any Borrowing Base amount set forth in this Section
2, Section 3.04(c)(ii) shall not apply and the Borrower shall on the next
Business Day make a mandatory prepayment equal to the amount of the Borrowing
Base Deficiency. For the avoidance of doubt, (a) the reductions of the Borrowing
Base set forth in the Borrowing Base Reduction Schedule contained in this
Section 2 shall not constitute Scheduled Redeterminations or Interim
Redeterminations, (b) the November 1, 2020 Scheduled Redetermination shall occur
pursuant to the terms of the Credit Agreement notwithstanding that there is a
reduction of the Borrowing Base on November 1, 2020 pursuant to this Section 2
and (c) Section 3.04(c)(ii) shall apply to the November 1, 2020 Scheduled
Redetermination unless otherwise waived or modified pursuant to Section 12.02.
This Agreement constitutes the New Borrowing Base Notice.

 



8

 

 

Section 3.              Limited Consent. Section 9.19(d) provides that, subject
to the terms therein, if, after the end of any fiscal quarter of the Borrower,
the aggregate volume of all Swap Agreements in respect of commodities for which
settlement payments were calculated in such fiscal quarter exceeded, or will
exceed, 100% of actual production of crude oil, natural gas and natural gas
liquids, calculated separately, in such fiscal quarter, then the Borrower shall
within twenty (20) Business Days following the last day of such fiscal quarter
terminate, create off-setting positions, allocate volumes to other production
the Borrower or any Subsidiary is marketing, or otherwise Unwind existing Swap
Agreements such that, at such time, future hedging volumes will not exceed 100%
of reasonably anticipated projected production from Proved Reserves classified
as “Developed Producing Reserves” for each of crude oil, natural gas and natural
gas liquids, calculated separately (on a barrel of oil equivalent basis in the
case of natural gas), for the then-current and any succeeding fiscal quarter
(the “Unwind Requirement”). The Borrower has informed the Administrative Agent
and the Lenders that the Borrower may be unable to satisfy the Unwind
Requirement for the fiscal quarter ending June 30, 2020 and the Borrower has
requested that the Administrative Agent and the Lenders consent to a waiver of
the requirement to comply with the Unwind Requirement for the fiscal quarter
ended June 30, 2020 (the “Consent Request”). The Administrative Agent and the
Lenders party hereto do hereby so consent to the Consent Request.

 

Section 4.              Conditions to Effective Date. This Agreement shall not
become effective until the date of satisfaction or waiver of the following
conditions (the “Effective Date”):

 

(a)            The Administrative Agent shall have received from the Loan
Parties, the Administrative Agent and each Lender duly executed counterparts (in
such number as may be reasonably requested by the Administrative Agent) of this
Agreement.

 

(b)           All reasonable out-of-pocket costs and expenses (including but not
limited to the reasonable fees and disbursements incurred by counsel to the
Administrative Agent ) required to be paid to the Administrative Agent and the
Lenders on or before the Effective Date shall have been paid.

 

(c)            At the time of and immediately after giving effect to this
Agreement, (i) no Borrowing Base Deficiency, Default or Event of Default shall
have occurred and be continuing and (ii) the representations and warranties
contained in Section 7 of this Agreement shall be true and correct.

 

(d)           The Administrative Agent shall have received from the Loan Parties
Mortgages such that, upon recording such Mortgages in the appropriate filing
offices, the Administrative Agent shall be reasonably satisfied that it shall
have a first priority Lien on at least 85% of the PV-9 of the Borrowing Base
Properties.

 

(e)            The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require, reasonably satisfactory to the
Administrative Agent, setting forth the status of title to at least eighty-five
(85%) of the PV-9 of the Borrowing Base Properties.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 5.              Fees and Expenses. The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Lenders (including but not limited to the reasonable fees and
disbursements incurred by counsel to the Administrative Agent) in connection
with this Agreement and any other documents prepared in connection herewith as
set forth in Section 12.03 of the Credit Agreement.

 

Section 6.               Loan Document. This Agreement is a Loan Document.

 



9

 

 

Section 7.             Representations and Warranties; No Borrowing Base
Deficiency, Default or Event of Default. Each Loan Party represents and warrants
to the Lenders that on and as of the Effective Date, after giving effect to this
Agreement, (a) all representations and warranties of the Loan Parties contained
herein and in the other Loan Documents shall be true and correct in all material
respects on and as of the Effective Date with the same effect as though made on
and as of such date, except in the case of any representation and warranty which
(i) expressly relates to a given date, such representation and warranty shall be
true and correct in all material respects as of the respective date and (ii) is
qualified by a materiality or Material Adverse Effect standard in which case
such representation and warranty shall be true and correct in all respects and
(b) no Borrowing Base Deficiency, Default or Event of Default has occurred and
is continuing.

 

Section 8.             Reaffirmation. Each Loan Party confirms and agrees that
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Credit Agreement, this Agreement or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as modified by this Agreement. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by it in favor of the Administrative Agent for the
benefit of the Lenders, the Issuing Bank and the other secured parties pursuant
to the Loan Documents in the collateral described therein shall continue to
secure the Secured Obligations as and to the extent provided in the Loan
Documents.

 

Section 9.              Entire Agreement. This Agreement, the Credit Agreement,
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Agreement shall not by
implication or otherwise limit, impair, constitute a consent or waiver of, or
otherwise affect the rights and remedies of any party under, the Credit
Agreement or the other Loan Documents nor alter, modify, amend, or, except as
expressly set forth herein, in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
other Loan Documents all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

 

Section 10.           GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS; WAIVER OF JURY TRIAL. SECTION 12.09 OF THE CREDIT AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AGREEMENT MUTATIS MUTANDIS AND SHALL APPLY
HERETO.

 

Section 11.           Severability. Any provision of this Agreement, the Credit
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.            Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

[SIGNATURES BEGIN NEXT PAGE]

 



10

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

BORROWER: BATTALION OIL CORPORATION   (f/k/a HALCÓN RESOURCES CORPORATION)      
By: /s/ Ragan T. Altizer     Name: Ragan T. Altizer     Title: Executive Vice
President, Chief Financial Officer and Treasurer



 

GUARANTORS: HALCÓN HOLdings, LLC   Battalion Oil Management, Inc.   (f/k/a
HALCÓN RESOURCES OPERATING, INC.)   HALCÓN Energy PROPERTIES, Inc.   HALCÓN
Permian, LLC   HALCÓN Operating CO., Inc.   HALCÓN field services, llc       By:
/s/ Ragan T. Altizer     Name: Ragan T. Altizer     Title: Executive Vice
President, Chief Financial Officer and Treasurer



 

ADMINISTRATIVE AGENT AND LENDER: BANK OF MONTREAL       By: /s/ James V. Ducote
    Name: James V. Ducote     Title: Managing Director





 

LENDER: BMO HARRIS FINANCING, INC.       By: /s/ James V. Ducote     Name: James
V. Ducote     Title: Managing Director



 



LENDER: GOLDMAN SACHS LENDING PARTNERS LLC       By: /s/ Jamie Minieri     Name:
Jamie Minieri     Title: Authorized Signatory

 

[Signature Page to Second Amendment to Senior Secured Revolving Credit Agreement
& Limited Consent]

 





